Case 2:20-cv-04988-JFW-AS Document 40-14 Filed 10/27/20 Page1lof2 Page ID #:282
8/6/2620 AT&E Yahoo Mail - Re: M&C scheduling FW: Chris Langer v. Esperanza Molina, et al. {USDC-Central California~Case No. 2:20-cv-04988-...

Re: M&C scheduling FW: Chris Langer v. Esperanza Molina, et al. [USDC-Central California-
Case No. 2:20-cv-04988-JFW (ASx)]

From Monica Molina (mrmolina@sbcglobal.net)
To.  janellk@potterhandy.com

Cc. amandas@potterhandy.com; rayballister@potterhandy.com;
langervstadiumwinebeerminimarketandlamwaybz673361 7 @projects filevine.com

Date: Thursday, July 30, 2020, 10:46 AM PDT

Confirmed. Thank you for your response.
Regards,

Monica R. Molina

LAW OFFICES OF MONICAR. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362

T (747} 220-6655

F (747) 220-6601

This transmission is intended to be delivered only to the named addressee(s) and may contain information
which Is confidential, proprietary, attorney work-preduct or attorney-client privileged. If this transmission Is
received by anyone other than the intended recipient(s), the recipient(s) should immediately notify the sender
by reply and then delete the transmission. In no event shall this transmission be read, used, copied,
reproduced, stored or retained by anyone other than the intended recipient(s) except with their express written
conseni.

On Thursday, July 30, 2020, 10:22:18 AM PDT, Janell Kelly <janellk@potterhandy.com> wrote:
Good morning Ms. Molina,

Attorney Ray Ballister is available to telephonically meet and confer with you re your potential

Motion on Friday, July 318, 2020 at 11:00 a.m. Please initiate the call to our offices by dialing
858-375-7385, ext. 761.

Please confirm, thank you!

Janell

 

Janell Kelly, Paralegal

 

12

 
Case 2:20-cv-04988-JFW-AS Document 40-14 Filed 10/27/20 Page 2of2 Page ID #:283
9/6/2020 AT&T Yahoo Mail - Re: M&C scheduling FW: Chris Langer v. Esperanza Molina, et al. [USDC-Central California-Case No. 2:20-cy-04988-...

Janellk @PotterHandy.com

Potter Handy, LLP

8033 Linda Vista Rd, Suite 200
San Diego, CA 92111
858-375-7385 | 888-422-5191 (fax)

 

The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. H you have
received this communication in error, please reply to the sender and destroy all copies of the message. ‘To contact us directly, send

to info@potterhandy.com. ‘Tay Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
in this E-mail was not intended or written ta be used, and cannot be used by you, (i) to avoid any penaltics imposed under the Internal
Revenue Code or, (ii) to promote, market or recommend te another party any transaction or matter addressed herein.

 

 

 

 

From: Monica Molina <mrmolina@sbcolobal net>
Sent: Thursday, July 30, 2020 9:54 AM

To: Amanda Seabock <amandas@potterhandy.com>
Subject: Chris Langer v. Esperanza Molina, et al. [USDC-Central California-Case No. 2:20-cv-04988-JFW (ASx)]

Please find enclosed a letfer of today's date. Hard copy to follow by U.S. Mail.
Regards,

Monica R. Moiina

LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362

T (747) 220-6655

F (747) 220-6601

This transmission is intended to be delivered only to the named addressee(s) and may contain information
which is confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is
received by anyone other than the intended recipient(s), the recipient(s) should immediately notify the sender
by reply and then delete the transmission. In no event shall this transmission be read, used, copied,
reproduced, stored or retained by anyone other than the intended recipient(s) except with their express

written consent.

 

2/2

 

 
